      Case 2:21-cv-00007-DAK Document 2 Filed 01/22/21 PageID.11 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


STEVEN G. BARKUS,

                        Petitioner,                       MEMORANDUM DECISION AND
                                                                  ORDER
vs.
                                                                 Case No. 2:21CV7DAK
JEFFREY H. ROSENLUND, Chief
United States Probation Officer, District                        Judge Dale A. Kimball
of Utah.

                        Respondent.



         This matter is before the court on Petitioner Steven G. Barkus’s 28 U.S.C. § 2241 Habeas

Corpus Petition. Petitioner was convicted by a jury in an underlying criminal action in the

United States District Court, Northern District of Ohio, 1:09CR386. Petitioner appealed his

conviction and his conviction was affirmed by the Sixth Circuit Court of Appeals on September

19, 2014.

         Petitioner’s § 2241 habeas petition before this court is a new civil lawsuit. Because

Petitioner is no longer incarcerated and is serving his supervised release in the District of Utah,

Petitioner properly brought this action against the Chief United States Probation Officer in the

District of Utah. A § 2241 petition must be filed in the district court having territorial

jurisdiction over the prison or agency having custody of the petitioner. See Rumsfield v. Padilla,

542 U.S. 426, 443 (2004); United States v. Scott, 803 F.2d 1095, 1096 (10th Cir. 1986) (“A §
   Case 2:21-cv-00007-DAK Document 2 Filed 01/22/21 PageID.12 Page 2 of 4




2241 petition for a writ of habeas corpus must be addressed to the federal district in the district

where the prisoner is confined.”). “Insofar as an ex-prisoner continues to suffer ‘collateral

consequences’ from a conviction, the habeas petitioner retains ‘a substantial stake in the

judgment of conviction which survives the satisfaction of the sentence imposed on him.’ Being

on supervised release can amount ro a collateral consequence ‘because the defendant’s liberty is

affected by ongoing obligations to comply with supervised release conditions and restrictions.’”

Rhodes v. Judiscak, 676 F.3d 931, 933 (10th Cir. 2012) (citations omitted). The court considers

his petition properly brought in this district.

        Federal habeas corpus relief under 28 U.S.C. § 2241 is available to anyone held in

“custody in violation of the Constitution, laws or treaties of the United States.” But the § 2241

remedy is limited to situations which are not covered by 28 U.S.C. § 2255. A § 2241 petition

challenges the legality of a federal prisoner’s custody in situations where the § 2255 motion

would be inadequate or ineffective. Petitioner in this case is challenging the validity of his

underlying conviction. He argues in his § 2241 Petition that his trial lawyer was ineffective for

not presenting material witnesses and evidence in his defense at trial.

        Petitioner, however, states that he has not filed a motion challenging his conviction or

sentence under 28 U.S.C. § 2255. Petitioner should have brought these arguments regarding the

validity of his conviction in a § 2255 petition in the district that imposed his sentence within a

year of having the factual predicate for his claims. Licon v. Ledezma, 638 F.3d 1303, 1311 (10th

Cir. 2011). The § 2255 remedy is not inadequate or ineffective simply because a petitioner has

not filed a § 2255 motion and failed to obtain relief, or because a petitioner is barred by the

                                                  2
   Case 2:21-cv-00007-DAK Document 2 Filed 01/22/21 PageID.13 Page 3 of 4




statute of limitations.

        Even if the court considered Petitioner’s § 2255 remedy inadequate or ineffective because

he is no longer incarcerated, his § 2241 petition is untimely. “Claims brought pursuant to 28

U.S.C. § 2241 are subject to the one-year statute of limitations found in 28 U.S.C. § 2244(d)(1).”

Hall v. Saffle, 10 Fed. Appx. 768, 771 (10th Cir. 2001). Under 28 U.S.C. § 2244(d)(1)(D), a

federal habeas petition must be filed within one year of “the date on which the factual predicate

of the claim or claims presented could have been discovered through the exercise of due

diligence.”

        In this case, Petitioner complains that his attorney failed to call defense witnesses he

suggested and failed to introduce exculpatory defense documents Petitioner gave him. He also

takes issue with his attorney’s legal strategy and believes that there were legal arguments his

attorney failed to make at trial. However, all of these arguments relate to information Petitioner

had at the time of trial. Therefore, Petitioner had the factual predicate to bring these arguments

within a year of his sentence in 2012 or a year of his direct appeal in 2014. Petitioner does not

claim that he just recently learned of any of this evidence within the last year. Therefore,

Petitioner’s § 2241 petition is untimely and barred by the one-year statute of limitations.

        The court concludes that Petitioner’s § 2241 Petition lacks merit because he has not

demonstrated that his remedy under § 2255 is inadequate or ineffective and his petition is barred

by the one-year statute of limitations. Therefore, Petitioner’s § 2241 petition is DENIED and

DISMISSED for lack of jurisdiction.




                                                  3
Case 2:21-cv-00007-DAK Document 2 Filed 01/22/21 PageID.14 Page 4 of 4




   DATED this 22nd day of January, 2021.

                                     BY THE COURT:



                                     DALE A. KIMBALL
                                     United States District Judge




                                           4
